UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 6, 2013 ERF Wireless Inc. (Exact name of registrant as specified in its charter) Nevada 000-27467 76-0196431 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 2911 South Shore Boulevard, Suite 100, League City, Texas 77573 (Address of principal executive offices) (Zip Code) (281) 538-2101 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2 below): |_|Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) |_|Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_|Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_|Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers J. Bruce Lancaster has resigned from his position as a Director for personal reasons effective August 6, 2013. Item 9.01.Financial Statements and Exhibits (a)Financial Statements of Business Acquired. Inapplicable. (b)Pro Forma Financial Information. Inapplicable. (c)Exhibits Inapplicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. August 9, 2013 By: /s/H. Dean Cubley Dr. H. Dean Cubley Chief Executive Officer
